DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


With respect to claim 3, the prior art fails to teach in combination with the rest of the limitations in the claim:  “a center frequency in the preparation module is a frequency corresponding to a chemical shift of the first fat, the first TE value is a TE value that causes a signal of the first fat and a signal of the second fat to be acquired while being in-phase to each other, and
the second TE value is a TE value that causes the signal
of the first fat and the signal of the second fat to be acquired while having phases opposite to each other.”

Claim 4 and 5 are objected to due to its dependency on claim 3.

With respect to claim 6, the prior art fails to teach in combination with the rest of the limitations in the claim:  “a center frequency in the preparation module is a frequency corresponding to a chemical shift of water, the first TE value is a TE value that causes a signal of the water and a signal of the first fat to be acquired while being in-phase with each other, and
the second TE value is a TE value that causes the signal of the water and the signal of the first fat to be acquired while having phases opposite to each other.”

Claim 7 is objected to due to its dependency on claim 6.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kannengiesser et al. (U.S. Publication No. 2016/0231408 A1).


With respect to claim 1, Kannengiesser et al. discloses a magnetic resonance imaging apparatus (para 0002, lines 1-4) comprising: sequence controlling circuitry [18] (see sequence controller shown in Fig. 1) configured to perform a first acquisition and a second acquisition (para 0008, lines 1-12), the first acquisition including executing a preparation module corresponding to a first Echo Time(TE) value and subsequently performing an acquisition sequence (para 0008, lines 1-11, acquisition parameters of echo time values), the second acquisition including executing the preparation module corresponding to a second TE value different from the first TE value and subsequently performing the acquisition sequence (para 0008, lines 12-18), the acquisition sequence being a pulse sequence including applying an RF excitation pulse in presence of a gradient magnetic field (para 0023, lines 1-4), and subsequently applying an RF re-focusing pulse in presence of another gradient magnetic field having an opposite polarity to that of the gradient magnetic field (para 0025, lines 1-10); and
processing circuitry configured to extract at least one of a signal related to a first fat (para 0012, lines 1-11, based on the first parameter) and a signal related to a second fat (para 0015, lines 1-7 and para 0016, line para 0017, lines 1-11), on a basis of data obtained from the first acquisition and data obtained from the second acquisition (the echo signals are based on first and second parameters; para 0012, lines 1-11 and para 0017, lines 1-11).

With respect to claim 2, Kannengiesser et al. discloses the magnetic resonance imaging apparatus according to claim 1, wherein the sequence controlling circuitry [18] (see sequence controller shown in Fig. 1) executes the first acquisition and the second acquisition (see first and second acquisition parameters para 0008, lines 1-11) as a linked one acquisition while maintaining a receiver gain at a same level (para 0008, lines 1-11).

With respect to claim 10, Kannengiesser et al. discloses the magnetic resonance imaging apparatus according to claim 1, wherein the processing circuitry further receives, from a user, an input indicating types of the first fat and the second fat (para 0008, lines 1-11) and establishes a setting (see first and second acquisition parameters para 0008, lines 1-11), and the sequence controlling circuitry performs the first acquisition and the second acquisition while maintaining a receiver gain at a same level [18] (see sequence controller shown in Fig. 1).


With respect to claim 12, Kannengiesser et al. discloses a magnetic resonance imaging method to be implemented by a magnetic resonance imaging apparatus (para 0002, lines 1-4), comprising:
performing a first acquisition, the first acquisition including executing a preparation module corresponding to a first Echo Time(TE) value [18] (see sequence controller shown in Fig. 1) and subsequently performing an acquisition sequence (para 0008, lines 1-12), the acquisition sequence being a pulse sequence including applying an RF excitation pulse in presence of a gradient magnetic field (para 0023, lines 1-4), and subsequently applying an RF re-focusing pulse in presence of another gradient magnetic field having an opposite polarity to that of the gradient magnetic field (para 0025, lines 1-10);
performing a second acquisition (the echo signals are based on first and second parameters; para 0012, lines 1-11 and para 0017, lines 1-11), the second acquisition
including executing the preparation module corresponding to a second TE value different from the first TE value and subsequently performing the acquisition sequence (para 0012, lines 1-11, based on the first parameter); and extracting a signal related to a first fat and a signal related to a second fat (para 0015, lines 1-7 and para 0016, line para 0017, lines 1-11), on a basis of data obtained from the first acquisition and data obtained from the second acquisition (para 0012, lines 1-11, based on the first parameter).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kannengiesser et al. (U.S. Publication No. 2016/0231408 A1) in view of Eggers et al. (U.S. Publication No. 2017/0307715 A1).


With respect to claim 8, Kannengiesser et al. discloses the magnetic resonance imaging apparatus according to claim 1.
Kannengiesser et al. does not disclose wherein the preparation module is a Dixon-type preparation module.
  Eggers et al. discloses wherein the preparation module is a Dixon-type preparation module (para 0007, lines 1-19).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kannengiesser et al. to include wherein the preparation module is a Dixon-type preparation module as taught by Eggers et al. so that separation can be achieved (para 0007, lines 1-19).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kannengiesser et al. (U.S. Publication No. 2016/0231408 A1) in view of Imamura (U.S. Publication No. 2013/0249552 A1).

 With respect to claim 9, Kannengiesser et al. discloses the magnetic resonance imaging apparatus according to claim 1.
Kannengiesser et al. does not disclose wherein the acquisition sequence is an acquisition sequence implemented by using a Polarity Altered Spectral and Spatial Selective Acquisition (PASTA).
   Imamura discloses disclose wherein the acquisition sequence is an acquisition sequence implemented by using a Polarity Altered Spectral and Spatial Selective Acquisition (PASTA) (para 0078; claim 10, lines 1-6).
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kannengiesser et al. to include wherein the acquisition sequence is an acquisition sequence implemented by using a Polarity Altered Spectral and Spatial Selective Acquisition (PASTA) as taught by Imamura to have the signals from fat suppress by exciting water (protons) by applying frequency-selective 90 degree pulse so as to enhance water (para 0078, lines 11-14).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kannengiesser et al. (U.S. Publication No. 2016/0231408 A1) in view of IDA et al. (U.S. Publication No. 2015/0348289).


With respect to claim 11, Kannengiesser et al. discloses the magnetic resonance imaging apparatus according to claim 1.
Kannengiesser et al. does not disclose wherein the sequence controlling circuitry performs the first acquisition and the second acquisition by further combining a Fluid Attenuated IR (FLAIR) method therewith.
   IDA et al. discloses wherein the sequence controlling circuitry performs the first acquisition and the second acquisition by further combining a Fluid Attenuated IR (FLAIR) method therewith (para 0202, lines 1-5).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kannengiesser et al. to include wherein the sequence controlling circuitry performs the first acquisition and the second acquisition by further combining a Fluid Attenuated IR (FLAIR) method therewith as taught by IDA et al. to generate a water suppression image (para 0202, lines 1-5).







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866